—In an action to recover damages for personal injuries, etc., the plaintiffs appeal (1), as limited by their brief, from so much of an order of the Supreme Court, Putnam County (Sweeny, J.), dated October 3, 2001, as, upon granting reargument of their prior motion to set aside a jury verdict in favor of the defendants and against them as against the weight of the evidence, adhered to its denial of the motion, and (2) from a judgment of the same court, entered October 12, 2001, which, upon the jury verdict and upon the order, dismissed the complaint.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the defendants.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
The jury’s unanimous finding that the defendants were not negligent is a fair interpretation of the evidence in this case (see Nicastro v Park, 113 AD2d 129, 134). Accordingly, upon re-argument, the Supreme Court properly denied the plaintiffs’ motion to set aside the jury verdict. Feuerstein, J.P., Smith, O’Brien and Adams, JJ., concur.